 EXHIBIT 1



Filed Under Seal
                                                            U.S. Department of Justice

                                                            Andrew E. Lelling
                                                            United States Attorney
                                                            District ofMassachusetts
Main Reception: (617) 748-3100                              John Joseph Moakley United States Comthouse
                                                            1 Courthouse Way
                                                            Suite 9200
                                                            Boston, Massachusetts 02210

                                                            December 12, 2018


 Counsel for Michael Babich:                             Counsel for Alec Burlak:off:

 Joseph Sedwick: Sollers, III                            George W. Vien
 King & Spalding, LLP                                    Donnelly, Conroy & Gelhaar, LLP
 1700 Pennsylvania Avenue, NW Suite 200                  260 Franklin Street, Suite 1600
 Washington, D.C. 20006                                  Boston, MA 02110

 Counsel for Sunrise Lee:                                Counsel for Joseph Rowan:

 Peter C. Horstmann                                      Michael Kendall
 Law Offices of Peter Charles Horstmann                  White & Case LLP
 450 Lexington Street, Suite 101                         7 5 State Street
 Newton, MA 02466                                        Boston, MA 02109-1814

 Counsel for Richard Simon:                              Counsel for Michael Gurry:

 Steven Tyrrell                                          Tracy A. Miner
 Weil, Gotshal & Manges LLP                              DemeoLLP
 2001 M Street, N.W,.Suite 600                           200 State Street
 Washington, DC 20036                                    Boston, MA 02109

 Counsel for John Kapoor:

 Beth A. Wilkinson
 Alex Walsh
 Wilkinson Walsh Eskovitz
 2001 M Street NW
 Washington DC 20036

               Re:       United States v. Michael Babich, et al.
                         Criminal No. 16-10343-ADB
Dear Counsel:

        Below please find a list of former patients of alleged co-conspirator practitioners that the
 United States may call as witnesses at trial. The United States reserves the right to amend and/or
 supplement the list. This letter should be treated as subject to the Protective Order entered by the
 Court on March 27, 2017.
        The patients, and their respective practitioners, are:




                                                               d




       Please call Assistant U.S. Attorney Nathaniel Yeager at (617) 748-3311 if you have any
questions.

                                                                   Very truly yours,

                                                                   Andrew E. Lelling
                                                                   United States Attorney

                                                         By:
                                                                   K. Nathaniel Yeager
                                                                   Assistant U.S. Attorney




                                                     2
